DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The following title is suggested:  “Shaking Culture Apparatus and Culture Method Using the Same”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a square cylindrical shape” in claim 1 is used by the claim to mean “a box or rectangular shape with a rectangular cross-section,” while the accepted meaning is “a cylindrical shape with a circular cross-section.” The term is indefinite because the specification does not clearly redefine the term.  Note, the only mention of the term in the specification is at paragraph [0029] which does not appear to clearly redefine the claim term.
Claims 5, 7-10 and 13 are also indefinite because they depend from indefinite claim 1 and fail to cure the deficiencies of indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kauling et al.(US 2009/0180933) in view of Erdenberger et al.(US 2009/0035856), Bernard (FR 2781202); Honda et al.(J. Chemical Eng. Of Japan); Siczek et al.(US 4,673,297) and Goodwin et al. (US 2004/0190372).
With respect to claim 1, the reference of Kauling et al. discloses a shake-type culture apparatus (Fig. 3a) comprising: a culture bag (5) made from a soft packaging material (¶[0258]); an outer shell container (6) which has a cylindrical shape (the ratio of height to diameter in the range of 0.2-2)(¶[0029]) being arranged to house the entirety of said culture bag to be able to perform adjustment of a temperature thereof; and a power source (10) for shaking said outer shell container housing said culture bag, wherein contents in said culture bag can be stirred and mixed by shaking said outer shell container housing said culture bag.  
While the reference of Kauling et al. discloses that the outer shell container (6) can include a side wall portion, a bottom wall portion wherein the bottom portion can have a hole through which a tube is passed (Fig. 5f) and discloses the use of a lid (250), the reference does not disclose that (i) the lid portion closes the upper opening of the side wall portion, (ii) the lid portion having an opening through which a tube is passed, (iii) the side wall portion has a window which is provided as a slit notch in a vertical direction; (iv) while the reference of Kauling et al. discloses the use of a culture bag (5) with a spout, claim 1 differs by reciting that the bag is a gazette (gusset) bag, specifically, said culture bag is a gusset bag which is sealed by arranging one pair of films with a gusset between another pair of films and providing a sealing portion at peripheral edges of both of the pair of films, said culture bag is provided with a spout which is fixed to the culture bag by sealing a base of the spout on a back side of one of the pair of films or one of the another pair of films, said tubes are provided on an upper surface and a lower surface of said culture bag respectively; (v) while the reference of Kauling et al. discloses the use of a rotating shaker device that would include a power source, claim 1 requires a shaking device that includes a base portion and a frame portion, a control panel wherein a center of the outer shell container rotates on an orbit of a circular shape, a rotation direction includes both a horizontal component and a vertical component, a magnitude of the vertical component is smaller than a magnitude of the horizontal component, and the shaking device provides a number of shaking of 10-80rpm and amplitude of 10-30mm; (vi) the shaking device of claim 1 requires a counter balance; (vii) while the reference discloses that the outer shell container (6) can have a circular shape, it does not specifically disclose the use of a “bag of a square cylindrical shape” with the cylindrical outer shell container; and (viii) while the reference discloses the use of liquid and gas within the culture bag, the reference is silent with respect to the volumetric ratio of liquid to gas.
With respect to difference (i), the reference of Erdenberger et al. discloses a culture device (Fig. 12) that includes an outer shell container (104) for supporting a culture bag (128) that includes a lid portion (104A) that closes the upper opening of the side wall portion.
As a result, it would have been obvious to provide the device of the primary reference with a lid portion for the known and expected result of maintaining a sealed environment within 
With respect to difference (ii), the reference of Erdenberger et al. discloses (Fig. 1B) that the culture bag (128) can include tubes (150) located on its upper section.  
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to provide the lid portion with corresponding openings for the known and expected result of allowing fluids to be added or removed without opening the lid portion.
With respect to difference (iii), the reference of Erdenberger et al. discloses (Fig. 1B) that the outer shell container (104) can include a window (146) which is provided as a slit notch in a vertical direction.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the outer shell container of the primary reference with a window for the known and expected result of allowing the contents of the culture bad to be visually observed which supported within the outer shell container.
With respect to difference (iv), the reference of Bernard discloses a known culture bag construction which includes a gusset bag (Fig. 1) which is sealed by arranging one pair of films with a gusset between another pair of films and providing a sealing portion at peripheral edges of both of the pair of films (pages 1-2 of the machine translation), said culture bag is provided with a spout (7, 13, 15) which is fixed to the culture bag by sealing a base of the spout on a back side of one of the pair of films or one of the another pair of films, said tubes (4-12) are provided on an upper surface and a lower surface of said culture bag respectively.
In view of this teaching, it would have been obvious to use a gusset bag in the system of the primary reference for the known and expected result of providing an art recognized container 

    PNG
    media_image1.png
    491
    797
    media_image1.png
    Greyscale
With respect to difference (v), the reference of Honda et al. discloses that the use of an orbital shaker with a bioreactor is conventional in the art (Fig. 1)(page 180).  The reference discloses that the orbital shaker includes a base portion, a frame portion and a control panel.  The reference also discloses that various rotational speeds can be employed and that the amplitude is 16mm (page 180)(“1.2 Shaking vessel-type bioreactor”).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ an orbital shaker for the known and expected result of providing an alternative means recognized in the art for mixing the contents of a bioreactor culture bag.  The structure disclosed by the reference of Honda et al. includes a control panel which is capable of providing the conditions required of claim 1 including rpm and amplitude.  Note, optimization of the RPMs and amplitude of the shaker would have been obvious based merely on design considerations such as the size of the culture bag and/or the contents of the specific culture while maintaining culture efficiency.  With respect to the claimed vertical and horizontal components, the reference 
With respect to difference (vi), the structure encompassed by the combination of the references above is silent with respect to the presence of a counter balance.
The reference of Siczek et al. discloses that the use of counter balances (38) with orbital shakers is known in the art (col. 4, line 24-51).
In view of this teaching, it would have been obvious to provide a counter balance with the shaker of the modified primary reference for the known and expected result of balancing the load and center the rotational mass over the motor axis of the orbital shaker.
With respect to difference (vii), the reference of Kauling et al. discloses that the use of a rectangular or square cylindrical shape reactor (43) is known to provide additional mixing within the reaction volume (¶[0264]).  Goodwin et al. discloses that while a bag (16) used with an outer container (12) can be configured to be complementary to the outer container (¶[0039]), the container (12) merely needs to provide support for the bag (16) to preclude failure of the bag by hydraulic forces applied to the bag when filled with a solution (¶[0039]).
In view of these disclosures and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to employ a bag with a square or rectangular cross-section within a cylindrical outer container for the known and expected result of providing the advantages associated with a square mixing chamber while still providing support for the bag using a conventional cylindrical outer container, thus, eliminating the need for providing a separate square outer container.

With respect to claim 5, the outer shell container (6) includes a jacket (32) which can include an electric heater or heat exchange fluid (¶[0262]).
With respect to claim 7, while the reference of Kauling et al. discloses detection of pH and/or oxygen concentration (¶[0050], the reference is silent with respect to the use of feedback control.  However, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the monitored data for controlling/optimizing the culture conditions using automation and feedback control which is conventional in the art.
With respect to claims 8 and 9, the device includes ports (25) and tubes (24, 26 and 28) which can be used as intended in the claims.
With respect to claim 10, the reference of Erdenberger et al. discloses that it is known in the art to provide inlet ports or tubes to provide air to the bioreactor bag (¶[0079]).  As result, it would have been obvious to one of ordinary skill in the art to aerate the contents using a sparger for the known and expected result of providing an alternative means recognized in the art to oxygenate the culture medium within the bag.
With respect to claim 13, the disclosed device is used for culturing (¶[0004]).

Response to Arguments
Rejections under 35 USC 103
With respect to the rejection of the claims under 35 USC 103 over the combination of the references Kauling et al.(US 2009/0180933) in view of Erdenberger et al.(US 2009/0035856), Bernard (FR 2781202); Honda et al.(J. Chemical Eng. Of Japan) and Siczek et al.(US 4,673,297), Applicants argue that the references do not teach or fairly suggest the limitations of claim 1 as currently amended for the reasons set forth on pages 5-10 of the response dated 9/21/2021.  Specifically, Applicants argue that the reference of Kauling et al. requires that a cylindrical bag is used for a cylindrical housing and a cylindrical square bag is used for a cylindrical square housing.  In response, the Examiner has provided an additional reference to address this new claim limitation.  The reference of Goodwin et al. has been cited as prior art which teaches that the bag and outer container shapes do not have to be the same as long that the outer container can provide support for the bag to preclude failure of the bag by hydraulic forces applied to the bag when filled with a liquid (¶[0040]).  Also, note that the new limitations of the ratio of diameter and height and the ratio of liquid and gas have been addressed in the revised rejection of claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB